Citation Nr: 0937506	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-10 523	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to educational assistance under Chapter 30, 
Title 38, United States Code.

2.  Entitlement to educational assistance under Chapter 32, 
Title 38, United States Code.

3.  Entitlement to educational assistance under Chapter 1606, 
Title 10, United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to 
December 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the VA Regional Processing 
Office in Buffalo, New York.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Muskogee, Oklahoma.  In July 2008, the Board remanded the 
case for additional development.


FINDING OF FACT

The appellant served on active duty from March 1971 to 
December 1982; he did not serve in the Selected Reserve.


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 
2002 & Supp. 2009); 38 C.F.R. § 21.7044 (2008).

2.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 32, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3202, 3221 (West 
2002 & Supp. 2009); 38 C.F.R. § 21.5040 (2008).

3.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, have not been met.  10 U.S.C.A. § 16132 (West 
2002); 38 C.F.R. § 21.7540 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The evidence of record shows that the appellant began 
receiving educational assistance benefits under Chapter 34, 
Title 38, United States Code (hereinafter Chapter 34), 
beginning in 1975.  Educational assistance under Chapter 
34 was terminated for all eligible veterans effective 
December 31, 1989.  38 U.S.C.A. § 3462(e) (West 2002 & Supp. 
2009).  Presently, the appellant seeks to establish 
entitlement to educational assistance under Chapters 30 
and/or 32, Title 38, and/or Chapter 1606, Title 10, United 
States Code (hereinafter Chapters 30, 32, and 1606, 
respectively).  He wishes to enroll in a paralegal course.

Under the law, an individual who was eligible for educational 
assistance benefits under Chapter 34 as of December 31,1989 
can establish eligibility under Chapter 30 only if, among 
other things, he served on active duty on or after October 
19, 1984.  38 U.S.C.A. §§ 3011(a)(1)(B)-(C), 3012(a)(1)(B)-
(C) (West 2002 & Supp. 2009); 38 C.F.R. § 21.7044(a)(6)-(7), 
(b)(4) (2008).  To establish eligibility under Chapter 32, an 
individual, among other things, must have entered military 
service on or after January 1, 1977.  38 U.S.C.A. §§ 3202(1), 
3221(a) (West 2002 & Supp. 2009); 38 C.F.R. § 21.5040 (b) 
(2008).  To establish eligibility under Chapter 1606, an 
individual must have served in the Selected Reserve.  
10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. § 21.7540 (2008).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim(s) for 
educational assistance.  The available evidence shows, and 
the appellant confirms, that he served on active duty from 
March 1971 to December 1982, and had no service in the 
Selected Reserve.  Because he entered military service prior 
to January 1, 1977, did not serve on or after October 19, 
1984, and had no service in the Selected Reserves, he is 
ineligible for benefits under Chapters 30, 32, and 1606.  The 
appeal must be denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


